Title: John Adams to Abigail Adams, 6 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 6. 1777
     
     We have no News here but what comes from you—except that all is well and quiet at Ticonderoga, that We have four Thousand Troops there, and that they were not afraid of Carlton.
     The Connecticutt People have given Sir Wm. Erskine a Concord and Lexington Drubbing. But I am very angry at our People for mak­ing a Magazine, so near the Water and among such a Gang of high Church Tories. The Loss however, will not be much felt, as We have many Magazines and a plentifull Supply.
     Send our Men along and We shall drubb them yet effectually. Ample Vengeance will be yet taken, of these Disturbers of human Nature. . . . There is a chosen Curse, red with uncommon Wrath, yet reserved in the stores of Heaven for these, most mean and most wicked of Men.
    